DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

This action is in response to the papers filed October 14, 2022.  Currently, claims 1-9, 12 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

Any objections and rejections not reiterated below are hereby withdrawn.
	
Priority
This application claims priority to US Provisional Application 62/675,139, filed on May 22, 2018.

Drawings
	The drawings filed on 9/3/2019 are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 12 s/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Barany et al. WO 2015/153571A2 (hereinafter “Barany”), or in the alternative, under 35 U.S.C. 103 as obvious over Barany et al. WO 2015/153571A2 (hereinafter “Barany”) in view of Walder et al. (US 2017/0355978, December 14, 2017).
Regarding claim 1, Barany teaches a method for identifying, in a sample, one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues (Barany para. [0015]) for early cancer detection (Barany para. [0151]). Barany teaches using rhPCR (see para. [0096], Fig. 18K). Barany teaches the target-specific primer may contain a cleavable blocking group. For example, the primer may contain a blocking group with a single ribonucleotide residue at the 3’ end to prevent polymerase extension of the primer. Primer hybridization to only a complementary target- specific region forms a substrate for RNase H2, which cleaves the primer 5 ' to the ribonucleotide base thereby removing the blocking group and generating a 3' -OH on the primer that is capable of polymerase extension (Figures 18K and 18L) (Barany para. [0096], figures 18K and 18L). Barany teaches a blocking oligonucleotide that hybridizes to the sequence for bisulfite-converted unmethylated DNA, thus enriching for amplification of bisulfite-converted methylated DNA (Barany para. [0011]). Barany teaches the ligation products or primary extension products are detected using next generation sequencing methods (Barany para. [0118]). 
Barany teaches the presence of one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues is identified based on the detecting (Barany para. [0013]). Cancers contain altered methylation patterns that result in aberrant expression of critical genes (Barany para. [0003]). Therefore, the identification of altered methylation patterns of certain genes identifies a subject as having a cancer or precancerous condition.  
With regard to the clause “wherein rhPCR increases the sensitivity and specificity for methylated nucleic acid in the qPCR or RT-PCR (Real-time PCR) based sequencing analysis by selectively amplifying methylated nucleic acid and eliminating formation of primer dimers” the increased sensitivity and specificity and elimination of primer dimers are inherently present. Dobosy evidences that rhPCR eliminates the formation of primer dimers and markedly improves the specificity of PCR (Dobosy et al. BMC Biotechnology 2011, 11:80).
Regarding claim 2, Barany teaches target nucleic acid to be detected can be present in any biological sample, including serum, blood, plasma, bodily fluids, etc. (para [0150]). 
Regarding claim 3, Barany teaches methylated DNA (Barany para. [0151]).
Regarding claim 4, Barany teaches the enriched nucleic acids are detected using next generation sequencing and specifically the Illumina® MiSeq™ or HiSeq™ (San Diego, CA) platform, the Life Technologies Ion Torrent (Life Technologies, Carlsbad, CA) platform, or the Roche™ 454 platform (Barany para. [0118]).
Regarding claim 6, Barany teaches a method for identifying, in a sample, one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues (Barany para. [0015]). Barany teaches using rhPCR (see para. [0096], Fig. 18K). Barany teaches the target-specific primer may contain a cleavable blocking group. For example, the primer may containing a blocking group with a single ribonucleotide residue at the 3’ end to prevent polymerase extension of the primer. Primer hybridization to only a complementary target- specific region forms a substrate for RNase H2, which cleaves the primer 5 ' to the ribonucleotide base thereby removing the blocking group and generating a 3' -OH on the primer that is capable of polymerase extension (Figures 18K and 18L) (Barany para. [0096], figures 18K and 18L). Barany teaches a blocking oligonucleotide that hybridizes to the sequence for bisulfite-converted unmethylated DNA, thus enriching for amplification of bisulfite-converted methylated DNA (Barany para. [0011]). Barany teaches it is preferable to perform some level of proportional amplification to avoid missing the signal altogether or reporting inaccurate copy number due to Poisson distribution when distributing small numbers of starting molecules into individual wells (for real-time, or digital PCR quantification) (Barany para. [0146]).
Barany teaches the presence of one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues is identified based on the detecting (Barany para. [0013]). Cancers contain altered methylation patterns that result in aberrant expression of critical genes (Barany para. [0003]). Therefore, the identification of altered methylation patterns of certain genes identifies a subject as having a cancer or precancerous condition.  
With regard to the clause “wherein rhPCR increases the sensitivity and specificity for methylated nucleic acid in the qPCR or RT-PCR (Real-time PCR) based sequencing analysis by selectively amplifying methylated nucleic acid and eliminating formation of primer dimers” the increased sensitivity and specificity and elimination of primer dimers are inherently present. Dobosy evidences that rhPCR eliminates the formation of primer dimers and markedly improves the specificity of PCR (Dobosy et al. BMC Biotechnology 2011, 11:80).
Regarding claim 7, Barany teaches target nucleic acid to be detected can be present in any biological sample, including serum, blood, plasma, bodily fluids, etc. (Barany para [0150]). 
Regarding claim 8, Barany teaches methyl enriched DNA (Barany para. [0151]).
Regarding claim 12, Barany teaches with regard to early cancer detection, the methods of the present invention are suitable for high sensitivity methylation marker detection for promoter hypermethylation (when present at 1% to 0.01%) in methyl enriched DNA, or even total serum DNA (Barany para. [0151]).
Barany teaches analysis of methylation for cancer; however, Barany does not explicitly teach using an “allele specific primer” containing a single ribonucleotide residue rG.  Figure 18K illustrates a target specific oligonucleotide primer containing a single ribonucleotide (see para 96).  Given Figure 18K, it appears the allele specific primer contains a ribonucleotide residue of rG since the primer aligns with the methylated C and is then RNaseH cleaved the ribobase. 

    PNG
    media_image1.png
    261
    496
    media_image1.png
    Greyscale

The illustration appears to show this however, Barany does not explicitly explain this in words.  
However, Walder explicitly teaches RNase H2 cleavable blocked oligonucleotides may be used to detect 5- methylcytosine residues by PCR analysis (see para 157).  Walder further teaches that treatment of nucleic acid templates with bisulfite will rapidly deaminate cytosines that are not methylated and convert the unmethylated cytosines into uracil, resulting in a functional C-T transition mutation in the nucleic acid sequence (see para 157).  Walder specifically teaches amplification of the mismatched base containing template is highly reduced relative to the matched base template (para 158).  Figure 42B specifically illustrates using a rG residue in the primer which is cleaved and extension may proceed with matching. 


    PNG
    media_image2.png
    634
    455
    media_image2.png
    Greyscale

Thus, Walder specifically teaches using allele specific primer containing a single ribonucleotide residue rG and a 3’ blocking moiety for single nucleotide detection of methylation changes.  
As discussed above, it appears Barany inherently teaches using an allele specific primer containing a single ribonucleotide residue rG.  However, Barany does not directly state that the primer is an allele specific primer comprising a rG, therefore, it would have been prima facie obvious to have used the guidance of Walder for detecting methylation transition mutations with an allele specific primer comprising a rG ribonucleotide.  Walder specifically teaches how to design primers for detecting methylation of methylated C* nucleotides using allele specific primers comprising rG and a 3’ blocking moiety.  
Response to Arguments
	The response traverses the rejection.  The response asserts Barany does not disclose or suggest using blocking oligonucleotides for detecting methylation in the context of rhPCR.  The response argues that Figure 18K and 18L only disclose a single ribonucleotide residue at the 3’ end of a primer as a blocking group and cleaving the 5’ end in a methylation specific manner.  This argument has been considered but is not convincing because Figure 18K illustrates a target specific oligonucleotide primer containing a single ribonucleotide (see para 96).  Given Figure 18K, the allele specific primer contains a ribonucleotide residue of rG since the primer aligns with the methylated C and is then RNaseH cleaved the ribobase.  Barany teaches C* is a methylated Cp site.  The illustration shows this however, Barany does not explicitly explain this in words.  
	The response provides illustrations of what Barany could be suggesting and asserts that the claimed invention rG/C match is immediately adjacent to the 3’ blocking moiety.  This argument has been reviewed but is not persuasive.  The claim does not require that the rG/C match is immediately adjacent to the 3’ blocking moiety.  In fact, Figure 1 of the instant application does not suggest or provide basis for such limitation.  Figure 1 clearly illustrates the rG/C match 4-5 bp 5’ of the 3’ blocking moiety.  Barany illustrates the same configuration as provided in Figure 1.  The claim does not require the 3’ blocking moiety is immediately adjacent to the rG/C match nor does the specification support such a limitation.  
	The response argues that Walder only vaguely mentions blocked cleavable oligonucleotides.  This argument has been reviewed but is not persuasive.  First, MPEP 2123(II) is clear that nonpreferred embodiments constitute prior art.  Even if the teachings of Walder are “only vaguely mentioned”  this still constitutes prior art.    Walder unequivocally teaches treating nucleic acids with bisulfite and contacting the treated nucleic acid with RNase H2 cleavable blocked oligonucleotides used to detect 5-methylcytosine residues by PCR (see para 157).  This clearly teaches bisulfite treated nucleic acids may be contacted with primers with rG and a 3’ blocking moiety may be used to detect methylation. Thus, for the reasons above and those already of record, the rejection is maintained.


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany et al. WO 2015/153571A2 (hereinafter “Barany”) or Barany et al. WO 2015/153571A2 (hereinafter “Barany”) in view of Walder et al. (US 2017/0355978, December 14, 2017) and further in view of Irazarry et al. Nature Genetics (2009) Vol. 41, No. 2, 178-186 (hereinafter “Irazarry”).
With regard to claim 5, Barany teaches a method for identifying, in a sample, one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues (Barany para. [0015]) for early cancer detection (Barany para. [0151]). Barany teaches using rhPCR (see para. [0096], Fig. 18K). Barany teaches the target-specific primer may contain a cleavable blocking group. For example, the primer may contain a blocking group with a single ribonucleotide residue at the 3’ end to prevent polymerase extension of the primer. Primer hybridization to only a complementary target- specific region forms a substrate for RNase H2, which cleaves the primer 5 ' to the ribonucleotide base thereby removing the blocking group and generating a 3' -OH on the primer that is capable of polymerase extension (Figures 18K and 18L) (Barany para. [0096], figures 18K and 18L). Barany teaches a blocking oligonucleotide that hybridizes to the sequence for bisulfite-converted unmethylated DNA, thus enriching for amplification of bisulfite-converted methylated DNA (Barany para. [0011]). Barany teaches the ligation products or primary extension products are detected using next generation sequencing methods (Barany para. [0118]). 
Barany teaches the presence of one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues is identified based on the detecting (Barany para. [0013]). Cancers contain altered methylation patterns that result in aberrant expression of critical genes (Barany para. [0003]). Therefore, the identification of altered methylation patterns of certain genes identifies a subject as having a cancer or precancerous condition.  
Barany does not teach wherein the cancer or precancerous condition is colon cancer, etc. 
	However, Irazarry teaches a genome-wide analysis of DNA methylation addressing variation between cancer and normal tissue types (Irazarry p. 184). Irizarry teaches running quantitative real-time PCR for specific genes (Irazzary p. 185). Irazarry examined 13 colorectal cancers (Irazarry p. 178). For each sample, Irazarry analyzed ~4.6 million CpG sites across the genome (Irazarry p. 178). Irazarry teaches identifying 2,707 regions showing differential methylation in colon cancers (Irazarry p. 179, Figure 3 showing sites of hypomethylation and hypermethylation in colon cancer). 
Therefore, it would have been prima facie obvious prior to the invention to modify the rhPCR nucleic acid methylation enrichment method followed by NGS or RT-PCR analysis taught by Barany with the colon cancer methylation detection of Irazarry to assay for hypermethylated and hypomethylated markers specific to colon cancer for early screening of the disease. Irazarry looked at epigenetic alterations affecting tissue-specific differentiation, specifically in colon cancer. Barany teaches a method of methylation marker detection for early cancer detection (Barany para. [0151]). 

With regard to claim 9, Barany teaches a method for identifying, in a sample, one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues (Barany para. [0015]). Barany teaches using rhPCR (para. [0096], Fig. 18K). Barany teaches the target-specific primer may contain a cleavable blocking group. For example, the primer may containing a blocking group with a single ribonucleotide residue at the 3’ end to prevent polymerase extension of the primer. Primer hybridization to only a complementary target- specific region forms a substrate for RNase H2, which cleaves the primer 5 ' to the ribonucleotide base thereby removing the blocking group and generating a 3' -OH on the primer that is capable of polymerase extension (Figures 18K and 18L) (Barany para. [0096], figures 18K and 18L). Barany teaches a blocking oligonucleotide that hybridizes to the sequence for bisulfite-converted unmethylated DNA, thus enriching for amplification of bisulfite-converted methylated DNA (Barany para. [0011]). Barany teaches it is preferable to perform some level of proportional amplification to avoid missing the signal altogether or reporting inaccurate copy number due to Poisson distribution when distributing small numbers of starting molecules into individual wells (for real-time, or digital PCR quantification) (Barany para. [0146]).
Barany teaches the presence of one or more target nucleic acid molecules differing from other nucleic acid molecules in the sample by one or more methylated residues is identified based on the detecting (Barany para. [0013]). Cancers contain altered methylation patterns that result in aberrant expression of critical genes (Barany para. [0003]). Therefore, the identification of altered methylation patterns of certain genes identifies a subject as having a cancer or precancerous condition.  
Barany does not teach wherein the cancer or precancerous condition is colon cancer, etc. 
	However, Irazarry teaches a genome-wide analysis of DNA methylation addressing variation between cancer and normal tissue types (Irazarry p. 184). Irizarry teaches running quantitative real-time PCR for specific genes (Irazzary p. 185). Irazarry examined 13 colorectal cancers (Irazarry p. 178). For each sample, Irazarry analyzed ~4.6 million CpG sites across the genome (Irazarry p. 178). Irazarry teaches identifying 2,707 regions showing differential methylation in colon cancers (Irazarry p. 179, Figure 3 showing sites of hypomethylation and hypermethylation in colon cancer). 
Therefore, it would have been prima facie obvious prior to the invention to modify the rhPCR nucleic acid methylation enrichment method followed by NGS or RT-PCR analysis taught by Barany with the colon cancer methylation detection of Irazarry to assay for hypermethylated and hypomethylated markers specific to colon cancer for early screening of the disease. Irazarry looked at epigenetic alterations affecting tissue-specific differentiation, specifically in colon cancer. Barany teaches a method of methylation marker detection for early cancer detection (Barany para. [0151]). 
Response to Arguments
	The response traverses the rejection.  The response does not separately argue this rejection.  Thus, for the reasons above and those already of record, the rejection is maintained.
 
Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 11, 2022